Pjbrry, J.,
concurring. The preliminary question is presented as to whether the auditor may attack the constitutionality of the statute. It is true that “the objection of unconstitutionality will be listened to only when it is made by one having a legal interest in defeating the statute.” In re Craig, ante pp. 483, 490; Territory v. Miguel, 18 Haw. 402. The present case, however, does not fall within that rule. By B. L., §1514, the auditor is given “.the power, by withholding his approval when necessary, to prevent the misappropriation of public funds, as well as the disbursement of public moneys in exercise of specific appropriations.” Within the meaning of this section funds are misappropriated, not only when paid under or charged to an appropriation which was not intended to authorize the particular expenditure, but also when paid in the absence of any *532appropriation whatever. If a statute purporting to appropriate moneys is for any reason invalid, it is as though there were no appropriation. The duty to prevent misappropriations necessarily accompanies the power and is to be performed even though in the performance it becomes necessary to. question the constitutionality of a legislative enactment.
Whatever merit there .may be in the view that the act is an appropriation of public moneys for a private purpose and constitutes an encroachment upon the judicial power, I think that for another reason it must be declared invalid.
Section 66 of the Organic Act of this Territory provides that “the executive power of the government of the Territory of Hawaii shall be vested in a governor, who * * ** may grant pardons or reprieves for offenses against the laws of the United States until the decision of the President is made known thereon.” It is well established that whenever by the fundamental law of a State or a Territory or other jurisdiction the power of pardon is vested in an executive officer or board of officers, the grant is exclusive and the power may not, aside from constitutional amendment, be lawfully conferred upon or exercised by the legislative or the judicial department'. This is in keeping with the accepted theory of our governments that the three depailments, except in so far as may be clearly provided to the contrary, are separate and distinct in their functions and is an application of the rule of construction that the enumeration of the one excludes all others. When, as by our Organic Act, the power is confided to the executive branch of the government it is virtually denied t> any other department and cannot, therefore, be exercised by the legislature any more than it could be exercised by the judiciary. In the distribution of the powers of government the framers of the fundamental law, in the case of this Territory the Congress of the United States, have the right to lodge the pardoning power where to them in their wisdom seems best and it is not competent for a lesser authority, in this instance the local legislature, to alter *533the distribution, thus made. Singleton v. State, 34 L. R. A. 251; Haley v. Clark, 26 Ala. 439; State v. Sloss, 25 Mo. 291; State v. Fleming, 26 Tenn. 151; Baldwin v. Scoggin, 15 Ark. 427; State v. Nichols, 26 Ark. 74; Ogletree v. Dozier, 59 Ga. 800; Rich v. Chamberlain, 104 Mich. 436; Forsyth v. County, 141 N. Y. 288; State v. Kirby, 51 So. (Miss.) 811; Ex parte Garland, 4 Wall. 333; U. S. v. Klein, 13 Wall. 128; Cooley, Constitutional Limitations, 7th ed., 243; 8 Cyc. 829. The statement in U. S. v. Hall, 53 Fed. 352, to the effect that a constitutional grant of the pardoning power to an executive officer is not exclusive is opposed to the weight of authority and, as I think, of reason.
It is equally clear that the power confided by Congress to the governor of Hawaii to grant pardons refers to and includes all manner of pardons known to the law and includes, more specifically, pardons which are partial in their operation as well as those which are full and absolute. The greater necessarily includes the less. Under the authority vested in him by section 66 the governor may in any case remit the fine imposed under the judicial sentence and leave all of the other penalties and disabilities in full force. 2 Story on the Constitution, §1504; 1 Bishop Crim. Law, §760; Ex parte Wells, 18 How. 307; Perkins v. Stevens, 24 Pick. 277; Holliday v. The People, 10 Ill. 214; Cook v. Freeholders, 26 N. J. L. 326; 24 Am. & Eng. Ency. L., 566, 567; 29 Cyc. 1569.
Act 144 of the Laws of 1911 was enacted in violation o-f these principles. It is in effect an attempt on the part of the legislature to exercise the pardoning power. The J. A. Cummins named in the act was in the early part of 1895 duly convicted (upon ¿ plea of guilty) by a lawfully constituted judicial tribunal, to wit, a military commission, having jurisdiction of the subject-matter and of the person (In re J. C. Kalanianaole, 10 Haw. 29) and was by the commission sentenced to be imprisoned at hard labor for the term of five years and to pay a fine -of five thousand dollars. Subsequently Sanford B. Dole, *534as President of the Republic and Commander-In-Chief of its military forces, upon the recommendation of the cabinet, mitigated and modified the sentence so as to require the accused merely to pay the fine and to be imprisoned until it be paid; and the fine was paid. That portion of the sentence relating to the fine remains judicially unreversed and as to it the pardoning power, whether invoked or not, has not been exercised by those in whom it was reposed. The “full and free” pardon granted by the -President of the Republic of Hawaii in July, 1898, cannot correctly be construed as intended to .absolve Cummins from the fine which he had already paid and does not have that effect. It relates solely to the civil disabilities which he was still under in consequence of the conviction. The appropriation was intended to be not in aid of any pardon granted by the executive department but in spite of the executive’s refusal or failure to pardon. From the recitals in Act 144 it would seem that the only reason for its enactment was that the legislature felt satisfied that the appellant pleaded guilty through inadvertence and misunderstanding, that the conviction was erroneous or unjust and that the appellant was in fact not guilty of the offense charged, — in other words was dissatisfied with the judgment of the judicial tribunal acting within its powers and therefore wished to render its sentence nugatory. However that may be, the effect of the appropriation, expressly stated to be “for the purpose of refunding to said J. A. Cummins the fine,” and of its enforcement, would be to remit the fine judicially imposed, — just as clearly as though an, act to relieve Cummins from the necessity of paying it had been passed prior to its payment. “It never could have been the intention of the framers” of our Organic Act “to prohibit the legislature from remitting a fine and yet allow that body to accomplish the same result by compelling the fine when paid to be refunded. If that could be done, the prohibition would be nugatory.” Haley v. Clark, supra. See also Singleton v. State and other authorities supra. That which the legislature may *535not do directly, it may not do by indirection! The mere lapse of time since the conviction and sentence is immaterial. If the legislature may accomplish this result at the end of sixteen years, it may do so sixteen months or sixteen days after sentence.
It has been said in argument, that the act cannot be an exercise of the pardoning power vested in the governor because at the time of its enactment, after the payment of the fine, the governor had not any power to pardon. It seems to me that this attempted answer is insufficient. A pardon “is an act of grace * * * which exempts the individual on whom, it is bestowed from the punishment the law inflicts for a crime he has committed.” U. S. v. Wilson, 7 Peters 149, 160. The statute under consideration is an act of grace, exempting the present appellant from punishment which has been judicially inflicted upon him for a crime of which he was duly convicted. The character of the statute as an act of grace exempting from punishment is not affected by the mere fact that the act was done after the payment of the fine into the governmental treasury. The power to bestow such an exemption is by our fundamental law vested in the governor alone. That as to the remission of a fine it can be exercised, if at all, only within a stated time, that is to say, before payment of the fine, does not operate to make the grant any the less exclusive or to transfer it to the legislative department after the expiration of the time stated.
For these reasons I concur in the conclusion that the ruling of the auditor should be sustained.